PARKER, Judge.
The estate of Lisa McPherson, by and through the personal representative, Dell Liebreich (the estate), and Dell Liebreich, individually, petition this court for a writ of certiorari to quash a discovery order that compels Liebreich to answer interrogatories propounded by the respondent, the Church of Scientology Flag Service Organization, Inc. (the church). We grant the writ and quash the discovery order for the reasons expressed in Estate of McPherson ex rel. Liebreich v. Church of Scientology Flag Service Organization, Inc., 815 So.2d 678 (Fla. 2d DCA 2002).
In the present action, the church sued the estate for breach of contract and sued the personal representative, individually, for tortious interference with a contractual relationship. The claims arose from a litigation agreement the estate and the church entered into in the estate’s wrongful death action against the church. The church argues in its petition here that our opinion in the McPherson wrongful death action quashing a discovery order is inapplicable. We conclude otherwise.
Here, the church is again seeking information on who is providing funds, and in what amounts, to the estate’s counsel or to any other counsel to defend the estate or personal representative, individually. We determine that this discovery of financial sources is irrelevant and is not “admissible or reasonably calculated to lead to admissible evidence” in this breach of contract and tortious interference action. See Allstate Ins. Co. v. Langston, 655 So.2d 91, 94 (Fla.1995). For the reasons expressed in McPherson, we grant the estate’s petition for writ of certiorari and quash the trial court’s order of June 5, 2001, compelling discovery.
Petition granted, and order quashed.
SALCINES and STRINGER, JJ., Concur.